Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
19th day of September, 2005, by and between Willis Lease Finance Corporation, a
Delaware corporation (“Employer”), and Thomas C. Nord (“Employee”).

 

RECITALS

 

WHEREAS, Employer desires that Employee continue to be employed by Employer in
the position, compensation, amenities and other benefits set forth herein;

 

WHEREAS, Employee desires to continue to be employed by Employer and in the
position of Senior Vice President and General Counsel on the terms and
conditions set forth herein; and

 

WHEREAS, Employee acknowledges that he has had an opportunity to consider this
Agreement and consult with independent advisors of his choosing with regard to
the terms of this Agreement, and enters this Agreement voluntarily and with a
full understanding of its terms.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
of the parties and the mutual benefits they will gain by the performance
thereof, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.             Employment.  Employer hereby employs Employee and Employee hereby
accepts employment, upon the terms and conditions hereinafter set forth, as the
Senior Vice President and General Counsel of Employer.

 

2.             Term.

 

(a)           The term of Employee’s employment under this Agreement shall be
for a one year period commencing on January 1, 2005 (“Start Date”) and ending on
January 1, 2006, (as may be extended hereunder, the “Employment Term”), unless
otherwise terminated pursuant to the terms hereof.  Each full twelve month
period Employee is employed by Employer shall be referred to herein as an
“Employment Year.”

 

(b)           After the expiration of the initial Employment Term and until the
Termination Date (as defined below), Employee’s employment will automatically
renew for a period of one year, each year, on the same terms and conditions as
are set forth herein, unless either party gives the other written notice of
nonrenewal at least six (6) months prior to the end of the last applicable
Employment Year.  Employee shall be entitled to the payments set forth in

 

--------------------------------------------------------------------------------


 

Section 7 or Section 8 hereof in the event either party gives the other such a
notice of nonrenewal.

 

(c)           Upon the occurrence of a Change in Control, this Agreement shall
be automatically extended for a period equal to the greater of: (I) the
remaining Employment Term, or (II) the eighteen month period commencing on the
date of the Change in Control event and ending on the eighteen month anniversary
of the Change in Control event (the “Change in Control Extension”).  “Change in
Control” means the occurrence of any of the following events: (i) any “person”
(as such term is used in Section 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than Charles F. Willis IV or an Affiliate (as
defined in Section 13) of Charles F. Willis IV, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of Employer representing at least fifty percent (50%) of the total
voting power represented by Employer’s then outstanding voting securities; or
(ii) the stockholders of Employer approve a merger or consolidation of Employer
with any other corporation, other than a merger or consolidation which would
result in the voting securities of Employer outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty (50%)
of the total voting power represented by the voting securities of Employer or
such surviving entity outstanding immediately after such a merger or
consolidation, or the stockholders of Employer approve a plan of complete
liquidation or dissolution of Employer or an agreement for the sale or
disposition by Employer of all or substantially all of Employer’s assets,
provided, however, that if such merger, consolidation, liquidation, dissolution,
sale or disposition does not subsequently close, a Change in Control shall not
be deemed to have occurred; or (iii) individuals who are directors of Employer
as of the date hereof cease for any reason to constitute a majority of
Employer’s Board of Directors (the “Board”) unless such change(s) is approved by
a majority of the directors of Employer as of the date thereof.

 

3.             Duties.

 

(a)           Employee shall in good faith perform those duties and functions as
are required by his position, including but not limited to responsibility for
managing the legal function within Employer, and such other duties as may be
determined and assigned to him from time to time by the Chief Executive Officer
(“CEO”) or his/her designate(s).  Notwithstanding the foregoing or any other
provision in this Agreement, Employer shall have the right to modify from time
to time the title and duties assigned to Employee so long as such title and
duties are consistent with the usual and customary expectations of the type of
position and function of Employee.

 

(b)           Employee agrees to serve Employer faithfully and to the best of
his ability; to devote his full time and attention, with undivided loyalty,
during normal business hours to the business and affairs of Employer, except
during reasonable vacation periods and periods of illness and incapacity; and to
perform such duties as the CEO or his/her designate(s) may assign, such duties
to be of a character and dignity appropriate to the Senior Vice President and
General Counsel.  Employee shall not engage in any other business or job
activity during the Employment Term without Employer’s prior written consent. 
Notwithstanding the foregoing, Employee may engage in civic and not-for-profit
activities so long as such activities do not materially interfere with
Employee’s performance of his duties hereunder.

 

2

--------------------------------------------------------------------------------


 

4.             Compensation.  Employer agrees to provide as compensation to
Employee the following salary, incentive, and benefits in exchange for the
services described in Section 3 of this Agreement:

 

(a)           Base Salary.  Employer agrees to pay to Employee during the
Employment Term an annual base salary in the amount of Two Hundred Twenty
Thousand, Five Hundred Dollars ($220,500) per Employment Year less payroll
deductions and all required withholdings, or such higher amount as the
Compensation Committee of the Board shall from time to time determine. 
Employee’s base salary shall be paid not less frequently than semi-monthly in
accordance with Employer’s usual payroll practices.  The Compensation Committee
of the Board will review Employee’s base salary no less than once annually, and
shall have sole discretion to increase or decrease (subject to the next sentence
hereof) the base salary.  Employee’s base salary only may be decreased in
connection with a salary reduction program approved by the Compensation
Committee of the Board, which affects all executive officers of Employer.

 

(b)           Incentive Compensation.  In addition to Employee’s base salary,
Employee shall participate in and, to the extent earned or otherwise payable
thereunder, receive periodic incentive cash bonuses pursuant to any incentive
plans currently maintained or hereafter established by Employer and applicable
to an employee of Employee’s position, which presently is the 2005 Incentive
Compensation Plan.  Employee’s entitlement to incentive bonuses is discretionary
and shall be determined by the Compensation Committee of the Board in good faith
based upon the extent to which Employee’s individual performance objectives and
Employer’s performance objectives were achieved during the applicable bonus
period.  Employee is eligible to receive a target bonus of up to 50% of
Employee’s base salary (“Incentive Bonus”).  The first 70% of the Incentive
Bonus shall be conditioned upon Employer’s performance.  The remaining 30% shall
be conditioned upon individual performance as more fully described in the
applicable Incentive Compensation Plan.  The Compensation Committee of the Board
will annually set the Employer’s performance targets and approve the incentive
compensation plan.

 

(c)           Professional Associations.  Employer agrees to pay the fees
associated with Employee’s membership in the State Bar of California and other
professional associations pertinent to his employment.

 

5.             Benefits and Perquisites.

 

(a)           Benefits.   Employer shall provide Employee such employment
benefits, equipment and support as are generally available to executive officers
of Employer, including without limitation reimbursement of reasonable expenses
incurred in performing his duties under this Agreement (including, but not
limited to, expenses for entertainment, long distance telephone calls, lodging,
meals, transportation and travel), coverage under medical, dental, long-term
disability and group life insurance plans, and rights and benefits for which
Employee is eligible under Employer’s 401(k) and employee stock purchase plans.

 

(b)           Vacation and Sick Pay.  Employee shall be eligible for vacation
and sick leave in accordance with the policies of Employer in effect from time
to time during the

 

3

--------------------------------------------------------------------------------


 

Employment Term.  Employee shall be entitled to a period of annual vacation time
equal to four (4) weeks during each Employment Year, to accrue pro rata during
the course of the Employment Term.  All accrued vacation and sick pay shall be
paid to Employee in a lump sum payment on the date of a Change in Control or
termination of employment with Employer.

 

6.             Stock Options.

 

(a)           Employee shall continue to be eligible to participate in
Employer’s Stock Option Plan (“Plan”) on the same terms as are generally
available to executive officers of Employer and on terms which are in accordance
with comparative market practices.

 

(b)           The parties agree that any additional grant of stock options under
the Plan or any similar plan is subject to the discretion of the Compensation
Committee of the Board based upon the duties of Employee’s position, the extent
to which Employee’s individual performance objectives and Employer’s
profitability objectives and other financial and non-financial objectives were
achieved during the applicable period, and comparative market practices.

 

(c)           In addition to any rights Employee may have under the Plan or
specific option grants under the Plan, all stock options granted to Employee
which would have otherwise vested during the two year period following the
occurrence of a Change in Control shall immediately vest and become exercisable
in the event of a Change in Control.

 

7.             Termination/Nonrenewal by Employer.  The date on which Employee’s
employment by Employer ceases, under any of the following circumstances, shall
be defined herein as the “Termination Date.”  The employment of Employee may be
terminated by Employer or Employer may decide not to renew this Agreement for
any reason or no reason, with or without cause or justification, subject to the
following:

 

(a)           Termination For Cause.  If (i) Employee’s employment is terminated
by Employer for Cause (as defined below), or (ii) Employer gives Employee a
notice of nonrenewal pursuant to Section 2(b) hereof for Cause, Employer’s total
liability to Employee or his heirs shall be limited to payment of any unpaid
base salary and any annual incentive compensation to which Employee is entitled
as of the Termination Date, and accrued vacation and sick pay, and Employee
shall not be entitled to any further compensation or benefits provided under
this Agreement, including, without limitation, any severance payments.  “Cause”
includes, but shall not be limited to:  (1) Employee’s conviction of or plea of
nolo contendere to any felony or gross misdemeanor charges brought in any court
of competent jurisdiction; (2) any fraud, misrepresentation or gross misconduct
by Employee against Employer; and (3) Employee’s breach of this Agreement.

 

(b)           Termination Without Cause.  If (i) Employee’s employment is
terminated by Employer without Cause, or (ii) Employer provides Employee with a
notice of nonrenewal pursuant to Section 2(b) hereof without Cause, Employer
will (A) in the case of termination, provide not less than six (6) months notice
of termination or an amount equal to six (6) months of Employee’s base salary in
lieu of notice, or (B) in the case of nonrenewal, provide notice of nonrenewal
at least six (6) months prior to the end of the last applicable Employment Year
or an

 

4

--------------------------------------------------------------------------------


 

amount equal to six months base salary in lieu of notice.  In addition, in each
of the foregoing scenarios, Employee will be paid the severance which is
described in Section 9 below.

 

8.             Termination/Nonrenewal by Employee.  The employment of Employee
may be terminated by Employee or Employee may decide not to renew this Agreement
for any reason or no reason, with or without cause or justification, subject to
the following:

 

(a)           Voluntary Resignation.  If (i) Employee’s employment terminates by
reason of Employee’s voluntary resignation (and is not a resignation for Good
Reason), or (ii) Employee gives Employer a notice of nonrenewal pursuant to
Section 2(b) hereof (which is not given for Good Reason), Employer’s total
liability to Employee shall be limited to payment of any unpaid base salary and
any annual incentive compensation to which Employee is entitled as of the
Termination Date, and accrued vacation and sick pay, and Employee shall not be
entitled to any further compensation or benefits provided under this Agreement,
including, without limitation, any severance payments.

 

(b)           Resignation for Good Reason.  If (i) Employee’s employment
terminates by reason of Employee’s voluntary resignation for Good Reason, or
(ii) Employee provides Employer with a notice of nonrenewal pursuant to
Section 2(b) hereof for Good Reason, Employee will be paid the severance which
is described in Section 9 below.  “Good Reason” means:  Employee’s voluntary
termination following (i) a reduction in compensation which is not in proportion
to any salary reduction program approved by the Compensation Committee of the
Board which affects all executive officers of Employer; (ii) a reduction in
material benefits; (iii) a material reduction in Employee’s position, title,
duties and status; (iv) requiring Employee to work at a location more than 25
“road” miles from the location of Employer’s corporate headquarters as of the
date of this Agreement; or (v) any willful and material breach by Employer of
its obligations under this Agreement.

 

9.             Severance Payment.

 

(a)           Amount.  In the event severance is payable hereunder, such
severance shall be in an amount equal to

 

(i)            one-half times Employee’s annual base salary at the time of
termination, pursuant to Section 7(b) or Section 8(b), or if during a Change in
Control Extension, one times Employee’s base salary at the time of termination,
plus

 

 (ii)          any unpaid base salary and any annual incentive compensation to
which Employee is entitled as of the Termination Date, and accrued vacation pay,
plus

 

(iii)          if during a Change in Control Extension, an amount equal to the
average annual incentives paid to Employee attributable to the two years prior
to the year of termination, plus

 

(iv)          distribution of unpaid deferred compensation, plus

 

5

--------------------------------------------------------------------------------


 

(v)           accelerated vesting of the stock options scheduled to vest during
the two (2) years following the Termination Date, plus

 

(vi)          continued coverage under all group benefit plans (e.g., medical,
dental and life insurance) for a period of six months following the Termination
Date, or if during a Change in Control Extension, for a period of twelve months
following the Termination Date, in each case at the same cost to Employee as
prior to the Termination Date.

 

(b)           Payment.  All cash components of the above-described severance
payments shall be paid in a lump sum within thirty (30) days of the date of
termination of Employee’s employment; provided that, only to the extent required
by Section 409A of the Code, such payments shall be made in a lump sum six
months after the date of termination.

 

(c)           Limitation on Payments.  If any payment or benefit Employee would
receive from Employer or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Employee’s receipt, on an after-tax basis, of the greater amount of
the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order unless Employee elects in writing a
different order (provided, however, that such election shall be subject to
Company approval if made on or after the date on which the event that triggers
the Payment occurs):  reduction of cash payments; cancellation of accelerated
vesting of stock awards; and reduction of employee benefits.  In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Employee’s stock awards unless Employee elects in writing a different
order for cancellation.

 

The accounting firm engaged by Employer for general audit purposes as of the day
prior to the effective date of the event that triggers the Payment shall perform
the foregoing calculations.  If the accounting firm so engaged by Employer is
serving as accountant or auditor for the individual, entity or group effecting
the “change in ownership” as described in Section 280G(b)(2)(A)(i) of the Code,
Employer shall appoint a nationally recognized accounting firm to make the
determinations required hereunder.  Employer shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to Employer
and Employee within fifteen (15) calendar days after the date on which
Employee’s right to a Payment is triggered (if requested at that time by
Employer or Employee) or such other time as requested by Employer or

 

6

--------------------------------------------------------------------------------


 

Employee.  If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish Employer and Employee with an opinion reasonably
acceptable to Employee that no Excise Tax will be imposed with respect to such
Payment.  Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon Employer and Employee.

 

10.           Benefits Upon Termination.  Except as otherwise expressly provided
by this Agreement and without limiting any rights granted to Employee hereunder,
all insurance benefits provided under Section 5 of this Agreement shall be
extended, at Employee’s election and cost, to the extent permitted by Employer’s
insurance policies and benefit plans, for one year after Employee’s Termination
Date, except (a) as required by law (e.g., COBRA health insurance continuation
election) or (b) in the event of a termination described in Section 7 or 8.

 

11.           Death/Disability.

 

(a)           In the event (during the Employment Term) of Employee’s death,
(i) this Agreement shall terminate, (ii) Employer shall pay to Employee’s estate
or heirs any unpaid base salary and any annual incentive compensation to which
Employee may be entitled as of the Termination Date, and (iii) Employee’s estate
and heirs shall not be entitled to any severance payments hereunder.  In
addition, the stock options scheduled to vest during the two (2) years following
the date of Employee’s death shall receive accelerated vesting and shall become
exercisable upon Employee’s death.  Employee’s estate shall have the right to
exercise such options for the shorter of (i) two (2) years from the date of
death, and (ii) the term of the option.

 

(b)           In the event (during the Employment Term) of Employee’s long term
disability (as defined in Employee’s Group Disability Plan) and the passing of
the Elimination Period (as defined in Employee’s Group Disability Plan),
(i) this Agreement shall terminate, (ii) Employer shall pay to Employee any
unpaid base salary and any annual incentive compensation to which Employee is
entitled as of the Termination Date, and (iii) Employee shall not be entitled to
any severance payments hereunder.  In addition, the stock options scheduled to
vest during the two (2) years after the date of Employee’s disability shall
receive accelerated vesting and shall become exercisable upon the termination of
this Agreement due to Employee’s disability.  Employee shall have the right to
exercise such options for the shorter of (i) two (2) years from the date of
disability, and (ii) the term of the option.

 

12.           Maintenance of Confidentiality and Duty of Loyalty.

 

(a)           General.  Employee acknowledges that, pursuant to his employment
with Employer, he will necessarily have access to trade secrets and information
that is confidential and proprietary to Employer in connection with the
performance of his duties.  In consideration for the disclosure to Employee of,
and the grant to Employee of access to such valuable and confidential
information and in consideration of his employment, Employee shall comply in all
respects with the provisions of this Section 12.

 

(b)           Nondisclosure.  During the Employment Term and for a period of
three (3) years thereafter, Confidential and Proprietary Information of Employer
of which Employee gains knowledge during the Employment Term shall be used by
Employee only for the benefit of

 

7

--------------------------------------------------------------------------------


 

Employer in connection with Employee’s performance of his employment duties, and
Employee shall not, and shall not allow any other person that gains access to
such information in any manner to, without the prior written consent of
Employer, disclose, communicate, divulge or otherwise make available, or use,
any such information, other than for the immediate benefit of Employer.  For
purposes of this Agreement, the term “Confidential and Proprietary Information”
means information not generally known to the public and which is proprietary to
Employer and relates to Employer’s existing or reasonably foreseeable business
or operations, including but not limited to trade secrets, business plans,
advertising or public relations strategies, financial information, budgets,
personnel information, customer information and lists, and information
pertaining to research, development, manufacturing, engineering, processing,
product designs (whether or not patented or patentable), purchasing and
licensing, and which may be embodied in reports or other writings or in blue
prints or in other tangible forms such as equipment and models.  Employee will
refrain from any acts or omissions that would jeopardize the confidentiality or
reduce the value of any Employer Confidential and Proprietary Information.

 

(c)           Covenant of Loyalty.  During the Employment Term, Employee shall
not, on his own account or as an employee, agent, promoter, consultant, partner,
officer, director, or as a more than 1% shareholder of any other person, firm,
entity, partnership or corporation, own, operate, lease, franchise, conduct,
engage in, be connected with, have any interest in, or assist any person or
entity engaged in any business in the continental United States that is in any
way competitive with or similar to the business that is conducted by Employer or
is in the same general field or industry as Employer.  Without limiting the
generality of the foregoing, Employee does hereby covenant that he will not,
during the Employment Term:

 

(i)            solicit, accept or receive any compensation from any customer of
Employer or any business competitive to that of Employer; or

 

(ii)           contact, solicit or call upon any customer or supplier of
Employer on behalf of any person or entity other than Employer for the purpose
of selling, providing or performing any services of the type normally provided
or performed by Employer; or

 

(iii)          induce or attempt to induce any person or entity to curtail or
cancel any business or contracts which such person or entity has with Employer;
or

 

(iv)          induce or attempt to induce any person or entity to terminate,
cancel or breach any contract which such person or entity has with Employer, or
receive or accept any benefits from such termination, cancellation or breach.

 

(d)           No Solicitation.  During the Employment Term and for a period of
three (3) years thereafter, Employee agrees not to interfere with the business
of Employer or any Affiliate of Employer by directly or indirectly soliciting,
attempting to solicit, inducing or otherwise causing any employee of Employer or
any Affiliate of Employer to terminate his or her employment with Employer in
order to become an employee, consultant or independent contractor to or for any
other person or entity.

 

8

--------------------------------------------------------------------------------


 

(e)           Injunctive Relief.  Employee expressly agrees that the covenants
set forth in this Section 12 are reasonable and necessary to protect Employer
and its legitimate business interests, and to prevent the unauthorized
dissemination of Confidential and Proprietary Information to competitors of
Employer.  Employee also agrees that Employer will be irreparably harmed and
that damages alone cannot adequately compensate Employer if there is a violation
of this Section 12 by Employee, and that injunctive relief against Employee is
essential for the protection of Employer.  Therefore, in the event of any such
breach, it is agreed that, in addition to any other remedies available, Employer
shall be entitled as a matter of right to injunctive relief in any court of
competent jurisdiction, plus attorneys’ fees actually incurred in seeking such
relief.  Furthermore, Employee agrees that Employer shall not be required to
post a bond or other collateral security with the court if Employer seeks
injunctive relief.  To the extent any provision of this Section 12 is deemed
unenforceable by virtue of its scope or limitation, Employee and Employer agree
that the scope and limitation provisions shall nevertheless be enforceable to
the fullest extent permissible under the laws and public policies applied in
such jurisdiction where enforcement is sought.

 

13.           Affiliate.  “Affiliate” means a person that, directly or
indirectly, through one or more intermediaries controls, is controlled by or is
under common control with the first mentioned person.

 

14.           Notices.  Any notice which either party may wish or be required to
give to the other party pursuant to this Agreement shall be in writing and shall
be either personally served or deposited in the United States mail, registered
or certified, and with proper postage prepaid.  Mailed notices to Employee shall
be addressed to Employee at the home address which Employee most recently
communicated to Employer in writing.  In the case of Employer, mailed notices
shall be addressed to its corporate headquarters, and all notices shall be
directed to the attention of corporate counsel.  Notice given by personal
service shall be deemed effective upon service.  Notice given by registered or
certified mail shall be deemed effective three (3) days after deposit in the
mail.

 

15.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives, and
their successors and assigns.  As used in this Agreement, the term “successor”
shall include any person, firm, corporation or other business entity which at
any time, whether by merger, purchase, consolidation, or otherwise, acquired all
or substantially all of the assets or business of Employer.  This Agreement
shall be deemed to be willfully breached by Employer if any such successor does
not absolutely and unconditionally assume all of Employer’s obligations under
this Agreement and agree expressly to perform the obligations in the same manner
and to the same extent as Employer would be required to perform such obligations
in the absence of the succession.  Employee may not assign any of his duties
hereunder and he may not assign any of his rights hereunder without the written
consent of Employer, which shall not be unreasonably withheld.

 

16.           Entire Agreement.  This Agreement contains the entire agreement of
the parties and supersedes and replaces all prior agreements and understandings
between the parties relating to the subject matter hereof.

 

9

--------------------------------------------------------------------------------


 

17.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws (without reference to choice or conflict of
laws) of the State of California.

 

18.           Arbitration.  Employer and Employee agree that, to the extent
permitted by law and to the extent that the enforceability of this Agreement is
not thereby impaired, any and all disputes, controversies or claims between
Employee and Employer, except disputes concerning the use or disclosure of trade
secrets, proprietary and/or confidential information, or otherwise arising under
Section 12 hereof, shall be determined exclusively by final and binding
arbitration in the County of San Francisco, California, in accordance with the
employment rules of the American Arbitration Association then in effect.  The
controversy or claim shall be submitted to three arbitrators, one of whom shall
be chosen by Employer, one of whom shall be chosen by Employee, and the third of
whom shall be chosen by the two arbitrators so selected.  The party desiring
arbitration shall give written notice to the other party of its desire to
arbitrate the particular matter in question, naming the arbitrator selected by
it.  If the other party shall fail within a period of 15 days after such notice
shall have been given to reply in writing naming the arbitrator selected by it,
then the party not in default may apply to the American Arbitration Association
for the appointment of the second arbitrator.  If the two arbitrators chosen as
above shall fail within 15 days after their selection to agree upon a third
arbitrator, then either party may apply to the American Arbitration Association
for the appointment of an arbitrator to fill the place so remaining vacant. 
Employer shall pay the fees of the arbitrators so selected.  The decision of any
two of the arbitrators shall be final and binding upon the parties hereto and
shall be delivered in writing signed in triplicate by the concurring arbitrators
to each of the parties hereto.  The parties agree that both parties will be
allowed to engage in adequate discovery consistent with the nature of the claims
in dispute.  The arbitrators shall have the authority to entertain a motion to
dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure. 
The arbitrators shall have discretion to award monetary and other damages, or no
damages, and to fashion such other relief as the arbitrators deem appropriate. 
The arbitrators also shall have discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an action
under this Section 18, as permitted by applicable law.  Judgment on the award
rendered by the arbitrators may be entered in any court having jurisdiction.

 

Nothing in this Section 18 shall limit the Employer’s ability to seek injunctive
relief for any violation of Employee’s obligations concerning nondisclosure,
loyalty and nonsolicitation as set forth in Section 12 hereof.  Any such
injunctive relief proceeding shall be without prejudice to any rights Employer
or Employee may have under this Agreement to obtain relief in arbitration with
respect to such matters.

 

19.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

10

--------------------------------------------------------------------------------


 

20.           Amendments and Waivers.  This Agreement may be modified only by a
written instrument duly executed by each party hereto.  No breach of any
covenant, agreement, warranty or representation shall be deemed waived unless
expressly waived in writing by the party who might assert such breach.  No
waiver of any right hereunder shall operate as a waiver of any other right or of
the same or a similar right on another occasion.

 

21.           Counterparts.  This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

22.           Section Headings.  The headings of each Section, subsection or
other subdivision of this Agreement are for reference only and shall not limit
or control the meaning thereof.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

“Employer”

 

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

By:

/s/   Donald A. Nunemaker

 

 

 

Donald A. Nunemaker

 

 

Chief Operating Officer

 

 

 

 

 

“Employee”

 

 

 

 

 

 

 

 

/s/   Thomas C. Nord

 

 

 

Thomas C. Nord

 

12

--------------------------------------------------------------------------------

 